Case 2:11-cv-01754-BRM-AME Document 621-21 Filed 07/23/20 Page 1 of 4 PageID: 48404




                                 Exhibit R
Case 2:11-cv-01754-BRM-AME Document 621-21 Filed 07/23/20 Page 2 of 4 PageID: 48405




                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY


     KIMBERLEE WILLIAMS, et al.
                                                                  No. 2:11-cv-01754 (ES) (JAD)
     Plaintiffs,
                               vs.
                                                                         CIVIL ACTION
     BASF CATALYSTS LLC, et al.

     Defendants.


           DECLARATION OF DONNETTE WENGERD IN SUPPORT OF MOTION
            FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

           I, Donnette Wengerd, pursuant to 28 USCS § 1746, declare as follows:

           1.      My name is Donnette Wengerd. I am over twenty-one years of age and am fully

   competent to make the statements contained in this declaration.

           2.      I am one of the named plaintiffs in the above-captioned proposed class action (the

   "Action") I submit this declaration in support of the Motion for Preliminary Approval of the

   Settlement Agreement reached in the Action and the application for conditional certification of a

   settlement class and preliminary approval of the proposed Plan of Distribution in connection with

   implementing the Settlement.

           3.      I am a daughter of the late Jennifer Graham, deceased. I have been appointed

   executrix of my mother’s estate.

           4.      I am, and have been, represented in the Action principally by the attorneys with the




                                                      2
Case 2:11-cv-01754-BRM-AME Document 621-21 Filed 07/23/20 Page 3 of 4 PageID: 48406




   law firm of Cohen, Placitella & Roth PC (CPR), who, along with another law firm was associated

   with them over the course of the Action, have diligently prosecuted the Action.

           5.   I have been actively involved in all phases of this lawsuit against the Defendants,

   including my review of and providing information and documents for court filings, my review of

   and providing information and documents for discovery, and my preparation for and attendance at

   my two depositions. In particular, I have responded to five sets of interrogatories, five sets of

   requests for documents, and two sets of requests for admissions. I was deposed in the Action by

   the Defendants on April 6, 2017 and on March 12, 2018. My attorneys at CPR have kept me fully

   informed of the various activities that have occurred in the Action through in person meetings,

   correspondence phone calls and copies of pleadings and orders. CPR has sought my input on many

   occasions, including my assent to the proposed settlement. I believe that I am fully up to date on

   the status of the case and have no questions that have not been answered.

           6.   The Settlement Agreement, Plan of Distribution and related settlement papers have

   been reviewed and explained to me by my attorneys and I believe I understand the proposed

   settlement and how it will be distributed among Class members.

           7.   I believe that the proposed settlement is fair, reasonable and adequate, and should be

   approved by the Court.

           8.   I understand my duties as a class representative and will continue to act in the best

   interests of the Class and to actively participate in this case.

           9.   I have no claim or interest that is adverse to other Class members.




                                                      3
Case 2:11-cv-01754-BRM-AME Document 621-21 Filed 07/23/20 Page 4 of 4 PageID: 48407




            10. I am aware that the Settlement Agreement contains a provision for a request to be

   made to the Court to award a class representative service fee to me as well as to the other class

   representatives. Throughout this case, I have not received nor been promised any form of

   compensation, directly or indirectly, for prosecuting, serving as a representative party in, or settling

   this class action in which I am a named plaintiff. My acceptance and support of the Settlement is

   not in any way conditioned upon my receipt of an award for serving as a representative of the

   Class.

            I declare under penalty of perjury under the laws of the United States of America that the


   foregoing is true and correct. Executed this __        __ day of January 2020.




                                                      4
